DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-18 considered unpatentable for the reasons indicated below: 
See Rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107677878 A, Samsung, cited by applicant.
	Regarding claims 1 and 10, Samsung teach A terminal supporting leakage detection (Note Summary of the Invention first paragraph) comprising: 
Samsung teach a first conductive unit, a second conductive unit, a first access end, and a second access end, (Note annotated Fig. 3 below)
wherein the first access end is configured to be connected to a ground line of a main board of the terminal through the first conductive unit and used to access a ground line of an external leakage detection apparatus, (Note annotated Fig. 3 below)
the second access end is configured to be connected inside the terminal to a metal portion of a outer casing of the terminal through the second conductive unit, and used to access the leakage test line of the leakage detection apparatus. (Note annotated Fig. 3 below)


    PNG
    media_image1.png
    388
    649
    media_image1.png
    Greyscale


Regarding claims 2, 11 Samsung teach wherein the first access end and the second access end are pins of an external interface of the terminal. (Note Summary of the Invention, third paragraph)

Regarding claims 3, 12 wherein the first access end is a pin of an external interface of the terminal and the second access end is an access end that can be connected through an insertion hole of the terminal.  (Note Summary of the Invention, fourth paragraph)

Regarding claims 4, 13 wherein the first conductive unit is a wire, and the second conductive unit comprises a wire, and a metal dome or a conductive foam, wherein the second access end is connected to the metal portion by the metal dome or the conductive foam. . (Note Summary of the Invention, fifth paragraph)

Regarding claims 5, 14 a switching unit configured to be connected to the second access end and the metal portion, and to connect the second access end and the metal portion or disconnect the second access end from the metal portion.  (Note Summary of the Invention, sixth paragraph)

Regarding claims 6 a third conductive unit; a third access end configured to be connected to the switching unit of the terminal through the third conductive unit, and used to access a control signal line of the leakage detection apparatus, wherein the switching unit connect the second access end and the metal portion or disconnect the second access end from the metal portion according to a control signal received from the third access end. (Note Summary of the Invention, seventh paragraph)
Regarding claim 7, wherein when the metal portion includes a plurality of metal portions that are insulated and separated from each other, the switching unit connects at least one of the plurality of metal portions to the second access end according to a received control signal, so that the leakage detection apparatus determines whether a leakage current is detected from the second access end of the terminal with respect to a specified metal portion of the plurality of metal portions. (Note Summary of the Invention, eigth paragraph)

Regarding claim 8, a control unit connected to the switching unit and the third access end through the third conductive unit, and used to control the switching unit to connect the second access end and the metal portion or disconnect the second access end from the metal portion according to the control signal received from the leakage detection apparatus through the third access end. (Note Summary of the Invention, ninth paragraph)
Regarding claim 9, wherein the third conductive unit is a wire and the third access end is a pin of an external interface of the terminal. (Note Summary of the Invention, tenth paragraph)
Regarding claim 15, Samsung teach the connecting the second access end and the metal portion by the switching unit of the terminal comprising: connecting the second access end and the metal portion according to a control signal received from a third access end of the terminal, by the switching unit, wherein the third access end is connected to the switching unit through a third conductive unit and externally connected to a control signal line of the leakage detection apparatus. (Note Summary of the Invention, 16th paragraph)
Regarding claim 16, Samsung teach wherein the connecting the second access end and the metal portion by the switching unit of the terminal comprising: when the metal portion includes a plurality of metal portions that are insulated and separated from each other, connecting at least one of the plurality of metal portions to the second access end according to a received control signal by the switching unit, so that the leakage detection apparatus determines whether the leakage current is detected from the second access end of the terminal with respect to a specified metal portion of the plurality of metal portions. (Note Summary of the Invention, 17th paragraph)
Regarding claim 17, Samsung teach wherein the connecting the second access end and the metal portion according to the control signal received from the third access end of the terminal, by the switching unit comprising: receiving the control signal from the leakage detection apparatus by a control unit of the terminal through the third access end of the terminal; controlling the switching unit to connect the second access end and the metal portion according to the received control signal by the control unit of the terminal, wherein the control unit is connected to the switching unit and the third access end by the third conductive unit. (Note Summary of the Invention, 18th paragraph)
Regarding claim 18, Samsung teach wherein the third conductive unit is a wire, and the third access end is a pin of an external interface of the terminal. (Note Summary of the Invention, 19th paragraph)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858